I concur with the majority in holding that, under the peculiar circumstances of this case, the administrator should not be charged with an amount of money equal to the sum which he paid out of the funds of the estate on account of general claims against the same by way of bills due therefrom incurred by the decedent in connection with the business which had been carried on by him and for which no verified claims were filed by the respective creditors as is required by law. On some of the other questions raised by the appellant, I am constrained to dissent from the conclusions reached by the majority.
It is apparent, as stated in the opinion, that the administrator was negligent in keeping the accounts of the estate. For this reason, I am of the opinion that the compensation earned by the auditor who went over the accounts should have been charged, primarily at least, to the administrator. Had he kept his accounts in proper shape no necessity would have existed for any examination by an outside accountant. Under the circumstances disclosed by the record in this case, the cost of preparing the statement of the accounts of the estate should have been borne by the administrator.
I am also of the opinion that, under the circumstances disclosed by this record, the allowance to the administrator for compensation to his attorneys was too large.
Finally, I am convinced that the appointment of a guardian adlitem for the minor son of the deceased, and the allowance of compensation to such guardian ad litem and to his attorney, was unwarranted. Appellant was the general guardian of her minor son and, as such guardian, as well as in her own right as devisee under the will of the decedent, was vigorously contesting the final account of the administrator. Under these circumstances, no occasion existed for the appointment *Page 137 
of a guardian ad litem. In cases where the general guardian is also administrator of the estate, or for any reason occupies a position which might be antagonistic to his ward, it is proper for the court to appoint a guardian ad litem to represent an heir who is a minor or incompetent for any reason to act for himself, but no such circumstances existed here, and in my opinion, the appointment of a guardian ad litem was without justification.
For the reasons assigned, I dissent from the conclusion reached by the majority.